Citation Nr: 1415775	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty (AD) in the United States Navy from August 1963 to September 1966.  He had additional service in United States Army Reserves from April 1979 to December 2003.  He submitted a copy of his Annual Points Statement showing the number of days he had served on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  This documentation does not specify the exact dates of any of his periods of training, and only some of them have been verified.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in June 2011 and November 2013 for additional development.  This development especially included making further attempts to verify the Veteran's duty status on the date of a relevant leg injury and having him undergo a VA compensation examination for a medical nexus opinion concerning whether his current right leg disability is related to any of his qualifying periods of service, including particularly to the alleged trauma.  Unfortunately, however, the November 2013 VA examination report is incomplete as it does not address all of the Board's questions asked in the November 2013 remand.  Accordingly, because supplemental opinion is needed, this claim is again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, so there is compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


REMAND

Additional medical comment is needed concerning whether the Veteran's right leg disorder was aggravated by physical training performed while in the Reserves.  And since additional medical comment is needed concerning this, an opinion also should be obtained regarding whether the Veteran's service-connected pes planus (flat feet) is chronically aggravating his right leg disorder.

Accordingly, this right leg disorder claim is again REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all additional treatment he has received for his right leg disorder, and obtain all records that are not already associated with his claims file.  

2.  Upon receipt of all additional records, forward the claims file to the examiner who performed the November 2013 VA compensation examination for a supplemental opinion on the likelihood (very likely, as likely as not, unlikely) the Veteran's training requirements during his additional service in the Reserves aggravated (i.e., caused a permanent increase in severity) his right leg disorder.

The examiner is also asked to provide an opinion on the likelihood (very likely, as likely as not, unlikely) the Veteran's bilateral pes planus, so flat feet, is chronically aggravating his right leg disorder.

It therefore is essential the examiner review the Veteran's claims file and medical history and provide opinions in response to these questions that are supported with explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.


Although required to review the entire record, the following pertinent information is especially presented for consideration:

a.  On October 26, 1979, the Veteran fractured his tibia and fibula.  The injury was noted to be unstable, and he was advised his right leg would be shorter than his left.

b.  In August 1980, he was fitted with a built-up right shoe, with a one-inch heel and 3/4ths-inch sole.

c.  In May 1983, a Report of Medical Examination clinically evaluated his lower extremities as abnormal due to a short leg.  An October 1983 letter from his private physician noted the Veteran had marked bowing of the leg, and that the Veteran would have difficulty running.

d.  In a May 1987 Report of Medical History, the Veteran complained of a slight limp due to the right leg injury.  The accompanying Report of Examination evaluated the lower extremities as abnormal due to a scar on the leg.

e.  In an October 1991 Report of Medical History, the Veteran complained of trouble running due to the right leg injury.  The accompanying Report of Examination evaluated the lower extremities as normal.  He was placed on temporary profile from October 28, 1991, through March 27, 1992, where he was permitted to walk at his own pace and distance, and was not to perform any mandatory strenuous physical activity.

f.  The Veteran had an osteotomy in August 1992 to repair the malunion of his tibia and fibula.  In June 1993, his doctor noted it was well-healed, and the Veteran had few restrictions except for not standing constantly during an 8-hour day and not running more than one-half mile.

g.  He was placed on permanent profile due to his right leg in February 1994.  He was permitted to walk and run at his own pace and distance, but was precluded from taking the two-mile run physical fitness test.  He was found to be able to perform his assigned duties.

h.  During an examination conducted in July 1999, his right leg was clinically evaluated as normal.  The physician conducting the examination noted there were no residual effects of the injury to the right leg and that the Veteran reported his permanent profile, but did not have a copy of it with him.  In September 1999, the Veteran's physician recommended he be on light duty for two weeks.

h.  In 2003, the Veteran was diagnosed with bilateral chondromalacia of the knee, and in 2007, he was diagnosed with arthritis of the right knee.  

i.  The December 2013 VA feet examination noted the Veteran had marked pronation, inward bowing of the Achilles tendon (hind foot valgus) on the right side, and right ankle valgus with bilateral forefoot pronation and hallus valgus right greater than left on weight bearing.

3.  Ensure there are responses to the questions specifically being asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


